Citation Nr: 0007704
Decision Date: 03/22/00	Archive Date: 09/08/00

DOCKET NO. 98-11 194               DATE MAR 22, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Albuquerque, New Mexico

THE ISSUES

Entitlement to a rating in excess of 10 percent for post-traumatic
stress disorder (PTSD) based on the disagreement with the January
1998 initial award.

REPRESENTATION

Appellant represented by: Oklahoma Department of Veterans Affairs

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

This appeal arises from a decision by the Muskogee, Oklahoma,
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. Prior to January 30, 1998, the veteran's PTSD was manifested by
disturbance of mood and motivation, problems interacting with his
family, or maintaining friendships, intrusive thoughts,
irritability, and tension resulting in difficulty in establishing
and maintaining effective work and social relationships..

3. From January 30, 1998 to June 15, 1998 the veteran's PTSD was
manifested by auditory hallucinations, an inability to hold a job,
very depressed feelings and suicidal thoughts.

4. Effective June 16, 1998, the veteran's PTSD was manifested by
auditory hallucinations, nearly constant panic, flashbacks,
nightmares and suicidal ideations.

CONCLUSIONS OF LAW

1. Prior to January 30, 1998, the criteria for an evaluation of 50
percent for PTSD were met. 38 U.S.C.A. 1155, 5107(a)(West 1991); 38
C.F.R. 3.321(b), 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411
(1999).

2. From January 30, to June 15, 1998, the criteria for an
evaluation of 70 percent for PTSD were met. 38 U.S.C.A. 1155, 5107
(West 1991); 38 C.F.R. 3.102, 4.1-4.7, 4.21, 4.130, Diagnostic Code
9411 (1999).

2 -

3. Beginning June 16, 1998, the criteria for a 100 percent
evaluation for PTSD have been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 3.102, 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's claim for service connection for PTSD due to his
experiences in the Korean War was received on October 27, 1997. His
service medical records are negative for evidence of a psychiatric
condition.

During his January 1998 VA PTSD examination the veteran complained
of being quite tense and sleeping with a pistol. He did not like to
talk about his wartime experiences. He was hypervigilant regarding
small noises at night. He had nightmares and on occasion would wake
up screaming. He was not able to get along with others very well
but he had been able to retain jobs within recent times. He did
start friendships but could not retain them very long. He had
problems interacting with his family. He avoided books and pictures
about the war because they brought on intrusive thoughts. The
intrusive thoughts were more of a problem when he was alone than
when he was with others. The examination revealed that the veteran
was oriented times three with good perception and judgment. No
hallucinations or delusions were noted. His speech was coherent and
logical and he was somewhat uptight but not despondent. The
impression was moderate PTSD and the Global Assessment of
Functioning Scale (GAF) was 60. During treatment in January 1998
the veteran's GAF was also estimated as 60.

A January 1998 rating decision established service connection for
PTSD evaluated as 10 percent disabling effective October 27, 1997,
the date of receipt of the veteran's claim. The veteran appealed
that rating.

- 3 -

A January 30, 1998 VA social work treatment note was to the effect
that the veteran complained of feeling suicidal but that his
children kept him going. He had been attending a PTSD support group
but found it very difficult to cope with his feelings about his
combat experiences after having buried them for years. He lived
alone. The note adds that the veteran was very depressed and
unhappy.

In a February 1998 Report of Contact, it was indicated by the
veteran that he was not working.

In a February 1998 letter, the chief of a VA Chaplain Service
opined that the veteran qualified for a 100 percent evaluation for
severe and chronic PTSD. He made the same assessment of the veteran
in a June 1998 letter.

In an April 1998 statement, an Oklahoma Local Veterans' Employment
Representative revealed that he had helped the veteran seek
employment since July 1997. However, he felt that the combination
of the veteran's PTSD, age and employment experience would prevent
him from finding gainful employment.

An April 1998 rating decision increased the evaluation to 30
percent effective October 27, 1997.

A June 1998 psychological examination report from James M. Thomas,
Ph.D., noted that the veteran had unusual and unrealistic fears and
verged on being clinically paranoid. He frequently shook and had
panic attacks. He had temper tantrums that caused loss of
relationships. He slept with a pistol. He had periods of strong
suicidal ideations. His anxiety and nightmares had worsened and he
heard voices talking to him. He heard voices talking outside his
room at night. Hearing the voices caused increased his fear and he
debated whether to shoot at the voices or to kill himself. He had
pulled a knife on a member of his PTSD support group. A Minnesota
Multiphasic Personality Inventory (MMPI) revealed that it was
likely that he had a true thought disorder with paranoid features.
The Rorschach test suggested extreme paranoid ideation and lack of
thought control. Dr. Thomas felt that the veteran was very likely
on the verge of a schizophrenic episode, tending to

- 4 -

phase in and out of good reality testing. He opined that the
veteran was totally unable to perform any work because of all the
PTSD symptomatology he was experiencing. His ability to control his
thoughts was deteriorating and he had begun to have hallucinations.
He stated that the veteran's GAF was 40.

A June 1998 letter from a counselor at the Edwin Falls Community
Mental Health Center recited the veterans symptoms such as flash
backs, nightmares and extreme rage and stated that the veteran was
often suicidal and was completely disabled.

During his October 1998 VA PTSD examination the veteran complained
that he felt suicidal most of the time and that he had gotten worse
since he began attending PTSD programs in November 1997. He could
not get along with people. His medications of Paxil and Vistaril
were helping some. Examination revealed that the veteran's affect
was flat and his mood was depressed, anxious and fearful. He was
oriented times three and his memories were intact. He appeared to
have difficulty with attention and concentration. He did not have
suicidal or homicidal ideations or delusions. He did have auditory
hallucinations. The diagnosis was moderate to severe PTSD and the
GAF was stated as around 50.

Dr. Thomas evaluated the veteran again in February 1999 and found
that he complained of a near-constant state of panic. He was having
flash backs and nightmares and peripheral visual hallucinations. He
was seriously considering suicide. He complained of more problems
with impulse control and that he was becoming a danger to others.
His friends and family had abandoned him. Dr. Thomas stated that
the veteran's hygiene was deteriorating and his only relationships
were those in the PTSD group. He stated that the veteran was
totally unable to work.

A February 1999 letter from a Kay County Workforce Center counselor
was to the effect that he had 13 years of experience in working
with veterans and that he had tried to find the veteran employment.
However, the veteran was unable to handle the stress of employment.
He felt that the best thing for the veteran would be to receive a
I 00 percent rating.

- 5 -

Analysis

When a claimant is awarded service connection for a disability and
subsequently appeals the RO's initial assignment of a rating for
that disability, the claim continues to be well grounded as long as
the rating schedule provides for a higher rating and the claim
remains open. Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Disability evaluations are determined by the application of a
schedule of rating that is based on the average impairment of
earning capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S. C.A. 1155 (West 1991), 38 C.F.R. Part 4
(1997). When a question arises as to which of two evaluations shall
be assigned, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating will be assigned. 38
C.F.R. 4.7 (1997).

The veteran's claim for a higher evaluation for PTSD is an original
claim that was placed in appellate status by a Notice of
Disagreement (NOD) expressing disagreement with an initial rating
award. Furthermore, as held in AB v. Brown, 6 Vet.App. 35, 38
(1993), "on a claim for an original or an increased rating, the
claimant will generally be presumed to be seeking the maximum
benefit allowed by law and regulation..."

It has been held that, at the time of an initial rating, separate
ratings can be assigned for separate periods of time based on the
facts found-a practice known as "staged" ratings. Fenderson v.
West, 12 Vet App 119 (1999).

Pertinent regulations do not require that all cases show all
findings specified by the Rating Schedule, but that findings
sufficiently characteristic to identify the disease and the
resulting disability and above all, coordination of rating with
impairment of function will be expected in all cases. 38 C.F.R.
4.21. Therefore, the Board has considered the potential application
of various other provisions of the regulations

6 -

governing VA benefits, whether or not they were raised by the
veteran, as well as the entire history of the veteran's disability
in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589,
595 (199 1).

PTSD is rated under Diagnostic code 9411. A 30 percent evaluation
is for assignment for occupational and social impairment with
occasional decrease in work efficiency and intermittent periods of
inability to perform occupational tasks (although generally
functioning satisfactorily, with routine behavior, self-care, and
conversation normal), due to such symptoms as: depressed mood,
anxiety, suspiciousness, panic attacks (weekly or less often),
chronic sleep impairment, mild memory loss (such as forgetting
names, directions, recent events). A 50 percent evaluation is for
assignment when there is occupational and social impairment with
reduced reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or stereotyped
speech; panic attacks more than once a week; difficulty in
understanding complex commands; impairment of short- and long-term
memory (e.g., retention of only highly learned material, forgetting
to complete tasks); impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; difficulty in establishing and
maintaining effective work and social relationships. A 70 percent
evaluation is for assignment when there is occupational and social
impairment, with deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due to such symptoms
as: suicidal ideation; obsessional rituals which interfere with
routine activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); inability to
establish and maintain effective relationships. A I 00 percent
evaluation is for assignment when there is total occupational and
social impairment, due to such symptoms as: gross impairment in
thought processes or communication; persistent delusions or
hallucinations; grossly inappropriate behavior; persistent danger
of hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal
personal hygiene); disorientation to time or

7 -

place; memory loss for names of close relatives, own occupation, or
own name. 38 C.F.R. 4.7, 4.130, Code 9411.

Prior to January 30, 1998

The April 1998 rating decision increased the veteran's evaluation
from 10 percent to 30 percent effective October 27, 1997, the date
of receipt of his claim for service connection for PTSD.

As noted above, the January 1998 VA PTSD examination revealed that
the veteran was quite tense, slept with a pistol, was hypervigilant
at night and had nightmares. He had been able to retain jobs. He
could start friendships but not retain them. He could not interact
with his family. Mood was disturbed. He was irritable. He was
somewhat uptight but not despondent. His speech was coherent and
logical and he was without hallucinations or delusions. His GAF was
60 and the examiner's impression was moderate PTSD. The record
demonstrates that prior to January 30, 1998, the veteran
experienced symptoms consistent with disturbances of motivation and
mood; causing difficulty in establishing and maintaining effective
work and social relationship necessary for the 50 percent
evaluation. Therefore an evaluation of 50 percent is warranted
prior to January 30, 1998. However, there were no signs of
occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations, judgment, thinking,
or mood which were affecting his ability to function independently,
appropriately and effectively to the extent necessary to meet the
criteria for a 70 percent rating.

From January 30, 1998, to June 15, 1998

On January 30, 1998, the veteran stated that he had felt suicidal
but had held back thanks to his children. Contrary to his earlier
statement he was now unable to hold a job. He was described as very
unhappy. However, the record is negative for evidence of persistent
delusions, hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living such as maintaining personal
hygiene necessary for a 100 percent

- 8 -

evaluation. Therefore, a rating in excess of 70 percent is not for
assignment prior to June 16, 1998.

Beginning June 16, 1998

Dr. Thomas' letter of June 16, 1998 reveals that the veteran had
panic attacks, temper tantrums, nightmares and, auditory
hallucinations. The nighttime hallucinations caused him such terror
that he would debate whether to shoot the voices or himself with
the pistol he slept with. The veteran had attacked a fellow PTSD
group member with a knife. He was on the verge of a schizophrenic
episode and that his ability to control his thoughts was
deteriorating. This estimation proved to be correct in February
1999 when the veteran admitted that he had begun to have visual
hallucinations and was in a state of near panic. Even his hygiene
was deteriorating. In the opinion of the undersigned, as of June
16, 1998 the veteran was exhibiting the hallucinations; grossly
inappropriate behavior; persistent danger of hurting himself or
others necessary for a 100 percent evaluation under Diagnostic Code
9411. Regarding the period beginning on June 16, 1998, all doubt
has been resolved in favor of the appellant. 38 U.S.C.A. 5107.

ORDER

An initial rating in excess of 50 percent for PTSD prior to January
30, 1998, is granted. An evaluation of 70 percent from January 30,
1998, to June 15, 1998, is granted. A 100 percent evaluation for
PTSD is granted from June 16 1998. All grants are subject to the
law and regulations governing the criteria for award of monetary
benefits.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

- 9 -


